Case: 1:19-cv-01610 Document #: 192 Filed: 11/02/20 Page 1 of 1 PageID #:2286

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Christopher Moehrl, et al.
                                                Plaintiff,
v.                                                           Case No.: 1:19−cv−01610
                                                             Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 2, 2020:


         MINUTE entry before the Honorable Andrea R. Wood: Telephonic status hearing
held on 11/2/2020. The Court sets the following case deadlines: Defendants shall answer
the complaint by 11/16/2020. Rule 26(a) disclosures shall be served by 11/16/2020. The
parties shall agree to ESI search terms and custodians and/or submit any disputes to the
Court by 1/8/2021. The Court will set further discovery deadlines by separate order. By
1/8/2021, the parties shall file a joint status report setting forth the current status of
discovery, including whether the parties are aware of any discovery disputes that will
require the Court's involvement, whether the parties are aware of any reason why they will
not be able to comply with the discovery schedule, and a status on the parties' discussions
regarding a deposition protocol. Telephonic status hearing set for 1/19/2021 at 11:00 AM.
To ensure public access to court proceedings, members of the public and media may call
in to listen to telephonic hearings. The call−in number is (888) 557−8511 and the access
code is 3547847. Counsel of record will receive an email 30 minutes prior to the start of
the telephonic hearing with instructions to join the call. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court−issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
